COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In the Interest of L.M.N. aka L.N., D.Y.L.N., and J.J.L.N.,
                            aka J.L.L., Children

Appellate case number:      01-18-00413-CV

Trial court case number:    2015-01217J

Trial court:                315th District Court of Harris County

        This appeal involves the termination of the parent-child relationship. This Court is
required to bring the appeal to final disposition within 180 days of May 23, 2018, the date
the first notice of appeal was filed, so far as reasonably possible. See Tex. R. Jud. Admin.
6.2, reprinted in Tex. Gov’t. Code Ann., tit. 2, subtit. F app. (Vernon 2013).
        Appellants’ briefs initially were due to be filed by July 5, 2018. Appellant,
M.G.N.T., timely filed a brief on June 28, 2018. After the Clerk of this Court notified
appellant, A.L., that the time for filing a brief had expired and a brief had not been filed,
A.L. filed a motion for an extension of time. We granted the motion and extended the
time to file the brief to August 1, 2018, with no further extensions. Nevertheless, A.L.
filed a second motion for an extension of time. We granted that motion and extended the
time to file the brief to August 13, 2018, with no further extensions. See TEX. R. APP. P.
28.4(a), 38.6(d). A.L. has not filed a brief.
       A.L’s brief is due no later than MONDAY, AUGUST 20, 2018. No extensions
will be granted. See id. 38.6(d). If A.L. does not file a brief as directed, we may
abate this appeal and remand the case to the trial court to determine whether A.L.
wishes to pursue his appeal and whether substitute counsel should be appointed to
represent A.L. on appeal.
      It is so ORDERED.

Judge’s signature: /s/ Terry Jennings____________________________
                   Acting individually

Date: August 16, 2018          _______________